Citation Nr: 1307111	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  06-36 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for left eye visual acuity deficit, with history of traumatic choroidal scar across the macula (left eye disorder) prior to August 19, 2008.
 
2.  Entitlement to a disability rating higher than 30 percent for a left eye disorder from August 19, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to February 1980. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In November 2009 and August 2011, the Board remanded the appeal. 

In a March 2010 rating decision, the RO granted the Veteran's left eye disorder a 30 percent rating effective August 19, 2008.  Therefore, the Board has characterized this issue as it appears on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In October 2012 and again in January 2013, the Board received additional pertinent evidence in connection with this appeal.  In November 2012 and again in January 2012, the Veteran's representative waived agency of original jurisdiction review of this evidence.  Therefore, because this evidence was also received in a timely manner, VA adjudication of this appeal may go forward and this adjudication may consider this evidence.   


FINDINGS OF FACT

1.  Prior to August 19, 2008, the more competent and credible evidence of record showed that, at its worst, the best corrected visual acuity in the service-connected left eye was 20/80 at distant and in the nonservice-connected right eye was 20/40 at distant, and the average visual field contraction in the service-connected left eye was 45 degrees and in the nonservice connected right eye was 61.25 degrees. 

2.  From August 19, 2008, the more competent and credible evidence of record shows that, at its worst, the best corrected visual acuity in the Veteran's service-connected left eye is light perception only and the best uncorrected vision in the nonservice-connected right eye is 20/40 at distant, and the average visual field contraction in the service-connected left eye was 2 degrees and in the nonservice-connected right eye was 50.875 degrees. 


CONCLUSIONS OF LAW

1.  Prior to August 19, 2008, the rating criteria for a rating in excess of 10 percent for the Veteran's left eye disorder were not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.75, 4.78, 4.79, 4.80, 4.84a, Diagnostic Codes 6061 to 6080 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.350, 3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(b), 4.21 (2012). 

2.  From August 19, 2008, the rating criteria for a rating in excess of 30 percent for the Veteran's left eye disorder are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.75, 4.78, 4.79, 4.80, 4.84a, Diagnostic Codes 6061 to 6080 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.350, 3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(b), 4.21, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6061 to 6080 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in October 2005, December 2006, December 2009, March 2011, and September 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra and notice of the old criteria for rating the eye as required by Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the February 2006 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the September 2012 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if these letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters and the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available post-service medical records including examinations conducted by Black and White Look Optical Cooperation, Bergman Forretta Eye Center, and Joel A. Miller, M.D..  While the record does not contain any VA treatment records, the Veteran never notified VA that he received treatment for his left eye at a VA Medical Center and VA search of his local VA Medical Center did not reveal any such records.  Therefore, the Board finds that VA adjudication of the current appeal may go ahead without an additional search for VA treatment records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record also shows that the Veteran was afforded VA examinations in October 2005, December 2009, July 2010, September 2011, and July 2012, and an addendum was obtained to many of these examinations.  Moreover, the Board finds the September 2011 and July 2012 VA examinations, along with the addendums, are adequate to adjudicate the claim and substantially comply with the Board's November 2009 and August 2011 remand instructions because the examiners took a medical history of the claimant that conforms with the evidence found in the record and conducted in-depth examinations of the claimant which included all ordered eye testing including field of vision studies using either a standard Goldmann chart or a Humphrey chart converted to a Goldmann chart.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board also finds the examinations adequate because the examiners thereafter provided medical opinions as to the severity of the disability and rationales for the opinions that allows the Board to rate it under all applicable rating criteria.  Id.  The Board also finds the post-remand VA examinations adequate even though the examiners did not provide either a tangent screen or a 30-degree threshold visual field with the Goldman III stimulus size because 38 C.F.R. § 4.77(a) (2012) only calls for the use of this additional testing when the examiner decides it is needed and non of the post-remand VA examiners found that this additional testing was needed.  Id.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims folders shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



The Claims

The Veteran asserts that his left eye disorder meets the criteria for higher evaluations.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Moreover, given the fact that the Court has recognized the VA's ability to interpret basic audiological graphs (Kelly v. Brown, 7 Vet. App. 471, 474 (1995)), the Board finds no reason to conclude that the Court would not similarly recognize VA's ability or qualification to interpret Goldman charts.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The February 2006 rating decision confirmed and continued a 10 percent disability rating for the Veteran's left eye disorder under 38 C.F.R. § 4.84a, Diagnostic Code 6077.  Thereafter, the March 2010 rating decision rated the Veteran's left eye disorder as 30 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6070, from August 19, 2008  

Initially, the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008, but that these amended criteria govern cases only when the claim is filed on or after that date unless the Veteran asks that his claim be adjudicated under the new criteria.  See 73 Fed. Reg. 66,543 (November 10, 2008).  

While the Veteran filed the current claim in October 2005, given the fact that the January 2013 remand directed the RO to adjudicate the appeal under the new rating criteria and the fact that the RO readjudicated the claim under the new criteria in the September 2012 supplemental statement of the case, the Board finds that it will adjudicate the appeal under both the old and revised criteria so as to avoid any prejudice to the claimant.  However, the revised criteria will only be applied to the post-December 10, 2008, time period.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Old Rating Criteria

Under the old rating criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  

In this respect, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50; (3)when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50 or (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008).

Under the old rating criteria, when service connection is in effect for only one eye, the nonservice-connected eye is considered to have vision of 20/40 or better.  Only when a veteran has blindness in one eye which is service-connected and nonservice-connected blindness in the other eye, will the eye be evaluated as if both disabilities were service connected.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  Absent total blindness, visual acuity in the nonservice-connected eye is considered to be normal irrespective of any vision disability in that eye.  Id; Villano v. Brown, 10 Vet. App. 248, 250 (1997). 

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008). 

In this regard, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76 (2008).  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal field for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

Under Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  38 C.F.R. § 4.84a (2008).

A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Id.

A 30 percent rating is assigned for concentric contraction of the visual field to 45 degrees, but not to 30 degrees, bilaterally; concentric contraction of the visual field limited to 5 degrees, unilaterally; loss of the temporal half of the visual field bilaterally; or homonymous hemianopsia.  Id.

A 50 percent rating is assigned for concentric contraction of the visual field to 30 degrees, but not to 15 degrees, bilaterally.  Id.

A 100 percent disability rating is assigned for concentric contraction of the visual field to 5 degrees, bilaterally.  Id.

Lastly, under the old rating criteria when rating impairment of visual acuity and visual impairment when only one eye is service connected, the combined ratings for disabilities of the one service connected eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  

The New Rating Criteria

Under the new rating criteria, visual impairment is also evaluated based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75 (2012).  

Under the new rating criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066 (2012).  

In this regard, a 10 percent evaluation is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2012).  

A 20 percent evaluation is warranted only when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2012).  

A 30 percent evaluation is warranted only (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (20012).

A 40 percent disability rating is warranted only (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2012).

When only one eye is service-connected, subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c) (2012).  

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6080 (2012). 

Under 38 C.F.R. § 4.76a, Table III (2012), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55  degrees up temporally.  Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id.  

Under new Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79 (2012).

A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  Id.

A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  Id.

A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  Id.

A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  Id.

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of §4.25.  38 C.F.R. § 4.77(c) (2012).

Lastly, under the new rating criteria the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2012).  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under Diagnostic Code 7800).  Id. 

The Veteran's Visual Acuity

Before adjudicating the Veteran's claims for increased ratings under the old and new criteria at any time during the pendency of the appeal, the Board will first address the question of what is his visual acuity.  

In this regard, under the old and new rating criteria when rating impairment of visual acuity the best distant vision obtainable after best correction by glasses will be the basis of rating.  38 C.F.R. § 4.75 (2008); 38 C.F.R. § 4.76(b) (2012).

However, the old rating criteria has an exception in cases of keratoconus in which contact lenses are medically required and when there exists a difference of more than 4 diopters of spherical correction between the two eyes.  38 C.F.R. § 4.75 (2008).  In those circumstances, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye, will be taken as the visual acuity of the poorer eye.  Id.

Similarly, the new criteria have an exception in cases of when there exists a difference of more than 3 diopters of spherical correction between the two eyes.  38 C.F.R. § 4.76(b) (2012).  In these circumstances, VA evaluates the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity whichever results in better combined visual acuity.  Id.

In this case, however, there is no evidence indicating that the Veteran has been diagnosed with keratoconus at any time during the pendency of the appeal.  See, for example, VA examinations dated in October 2005, December 2009, June 2010, and July 2010; private examinations dated in August 2008 and October 2012.

As to there being a difference of more than three of four diopters of spherical correction between the service-connected left eye and non service connected right eye, the record does not document such a difference.  In fact, the July 2010 and September 2011 VA examiners both specifically opined that there was not more than three diopters between the eyes.  These medical opinions are not contradicted by any other medical evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, the Board finds that best distant vision obtainable after best correction by glasses will be the basis of the Veteran's visual acuity rating at all times during the pendency of the appeal.  38 C.F.R. § 4.75 (2008); 38 C.F.R. § 4.76 (2012); Fenderson, supra.  









Loss of Central Visual Acuity or Impairment of Field of Vision

The Board will next consider whether the Veteran is entitled to increased ratings due to loss of central visual acuity or impairment of field of vision because of his service connected left eye disorder under the old and new rating criteria.  

Prior to August 19, 2008

At the October 2005 VA examination, visual acuity in the service-connected left eye was, corrected, 20/80 at distant and 20/200 at near.  The visual acuity, uncorrected, in the nonservice-connected right eye was 20/20 at distance and at near.  There was no diplopia.  Examination also revealed possible glaucoma bilaterally, cataracts bilaterally, and a large macular scar in the left eye and background.  

Goldmann's visual field testing showed the visual field in the service connected left eye was as follows: 15 degrees temporally; 20 degrees down temporally; 30 degrees down; 20 degrees down nasally; 20 degrees nasally; 15 degrees up nasally; 2 degrees up; and 5 degrees up temporally.  The total left eye visual field was 127 degrees giving him a total reduced visual field of 373 degrees (Normal 500 degrees visual field less the 127 degrees of visual field seen on examination.  See 38 C.F.R. § 4.76a).  

In this regard, the Board notes that while the VA examiner opined that the Veteran's service-connected left eye had a reduced visual field of 360 degrees (with 15 degrees nasally, 15 degrees temporally, 10 degrees superiorly, and 30 degrees inferiorly), his summary only reported the claimant's field of vision at four of the principal meridians, not the required 8.  Therefore, the Board cannot explain why its reading of the actual study associated with the claims file shows a total reduced visual field of 373 degrees in the left eye and not the 360 degrees reported by the VA examiner.  Nonetheless, because VA at this time cannot obtain clarification of how this examiner reached his conclusion almost a decade earlier, the Board with application of the benefit of doubt doctrine will use the 360 degree impairment reported by the VA examiner in calculating his disability award because it is more favorable to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The October 2005 visual field study also showed that the visual field in the Veteran's nonservice-connected right eye was as follows: 80 degrees temporally; 80 degrees down temporally; 50 degrees down; 40 degrees down nasally; 60 degrees nasally; 50 degrees up nasally; 50 degrees up; and 80 degrees up temporally.  The total right eye visual field was 490 degrees giving him a total reduced visual field of 10 degrees (Normal 500 degrees visual field less the 490 degrees of visual field seen on examination.  See 38 C.F.R. § 4.76a).  In this regard, while not 500 degrees the VA examiner opined that the right eye visual field was normal.

The October 2005 VA examination report is the only medical evidence of record during this part of the appeal period.  See Colvin, supra. 

As to an increased rating under old Diagnostic Codes 6061 to 6079, the Veteran's loss of visual acuity, at its worst, was 20/80 at distant in the service-connected left eye and 20/40 at distant in the nonservice-connected right eye with the application of Villano, supra.  Therefore, because vision in one eye was not correctable to 20/70 when vision in the other eye was correctable to 20/50 and because vision in one eye was not correctable to 20/100 when vision in the other eye was correctable to 20/50 an increased rating was not warranted.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).  This is true at all times prior to August 19, 2008, and therefore the Board need not consider further staged ratings.  See Hart, supra.

As to an increased rating under old Diagnostic Code 6080, the total visual field in the service-connected left eye was 360 degrees and in the nonservice-connected right eye was 490 degrees.  Therefore, the average contraction in the service-connected left eye was 45 degrees (360 divided by 8) and the average contraction in the nonservice-connected right eye was 61.25 degrees (490 divided by 8).  See 38 C.F.R. § 4.76a (2008).  Accordingly, because the record did not show concentric contraction of the visual field to 60 degrees or less bilaterally, concentric contraction of the visual field limited to 15 degrees or less unilaterally, or loss of the nasal half of the visual field bilaterally, the Board finds that an increased rating was not warranted.  See 38 C.F.R. § 4.84a (2008).  This is true at all times prior to August 19, 2008, and therefore the Board need not consider further staged ratings.  See Hart, supra.

From August 19, 2008

At the August 19, 2008, examination conducted by Black and White Look Optical Cooperation, the best corrected visual acuity in the service-connected left eye was finger vision at one foot and in the nonservice-connected right eye it was 20/20.  Fundus examination revealed on the left a large loss of retinal elements in central pole but a normal optic nerve and on the right it was normal.  Visual field was restricted at 60 degrees on the left and normal on the right at 150 degrees when using two fields.  Slit lamp testing was normal.  As to refraction, the left eye was normal and the right eye had presbyopia.

At the December 2009 VA examination, the best corrected visual acuity in the service-connected left eye was light perception only and in the nonservice-connected right eye it was 20/15 at distant uncorrected and corrected and 20/50 at near when uncorrected and 20/20 at near when corrected.  There was no diplopia.  Funduscopic examination was normal in the right eye but in the left eye it showed a -4/4 optic nerve, attenuated vessel, and a large macular tear.  Slit lamp testing was normal bilaterally.  It was opined that there were not more than 3 diopters of surgical correction between the eyes.  Tonometry examination showed eye pressure of 21 in the left eye and 20 in the right eye.  No physical abnormalities were present.  It was opined that the Veteran's disability had no significant effect on his employment. 

As to impairment of the field of vision, Goldmann's visual field testing showed that the visual field in the service-connected left eye was as follows: 5 degrees temporally; 5 degrees down temporally; 5 degrees down; 5 degrees down nasally; 5 degrees nasally; 5 degrees up nasally; 5 degrees up; and 5 degrees up temporally.  The total left eye visual field was 40 degrees giving him a total reduced visual field of 460 degrees (Normal 500 degrees visual field less the 40 degrees of visual field seen on examination.  See 38 C.F.R. § 4.76a).  The examiner also opined that the left eye had a scotoma which caused a 360 degree constriction with 5 degree horizontal field.  The visual field in the nonservice-connected right eye was stated as follows: 74 degrees temporally; 68 degrees down temporally; 60 degrees down; 65 degrees down nasally; 65 degrees nasally; 55 degrees up nasally; 42 degrees up; and 55 degrees up temporally.  The total right eye visual field was 484 degrees giving him a total reduced visual field of 16 degrees (Normal 500 degrees visual field less the 460 degrees of visual field seen on examination.  See 38 C.F.R. § 4.76a).  

At the July 2010 VA examination, the examiner reported that using the Humphrey standard 30 kinetic visual field printout the left eye had a visual field defect and a scotoma which caused a 360 degree constriction leading to less than 5 degree of field of vision in all 16 meridians.  

In the October 2010 addendum to the July 2010 VA examination, the old Humphrey test results were converted to a Goldmann's visual field study and the study showed that the visual field in the service connected left eye was as follows: 5 degrees temporally; 5 degrees down temporally; 5 degrees down; 5 degrees down nasally; 5 degrees nasally; 5 degrees up nasally; 5 degrees up; and 5 degrees up temporally.  The total left eye visual field was 40 degrees giving him a total reduced visual field of 460 degrees (Normal 500 degrees visual field less the 40 degrees of visual field seen on examination.  See 38 C.F.R. § 4.76a).  The visual field in the non service connected right eye was as follows: 75 degrees temporally; 68 degrees down temporally; 50 degrees down; 69 degrees down nasally; 65 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The total right eye visual field was 482 degrees giving him a total reduced visual field of 18 degrees (Normal 500 degrees visual field less the 482 degrees of visual field seen on examination.  38 C.F.R. § 4.76a).  

In the March 2011 addendum to the July 2010 VA examination, it was opined that at the examination there was a visual field defect in the left eye and none in the right eye and that the studies conducted reflected the degree of impairment. 

At the September 2011 VA examination, the best corrected visual acuity in the service-connected left eye was light perception only and in the nonservice-connected right eye it was 20/40 or better at near and distant uncorrected and corrected.  It was opined that there were not more than 3 diopters of surgical correction between the eyes.  Pupils were 5 millimeter (mm), round, reactive to light, and without defect, bilaterally.  There was no diplopia.  Tonometry examination showed eye pressure of 16 in the left eye and 17 in the right eye.  Slit lamp testing was normal bilaterally except for slight damage to the left iris.  Funduscopic examination was normal in the right eye but in the left eye it showed a central scar.  It was opined that the Veteran's disability did not impact his ability to work. 

As to impairment of the field of vision, Goldmann's visual field testing showed that the visual field in the service-connected left eye was as follows: 2 degrees temporally; 2 degrees down temporally; 2 degrees down; 2 degrees down nasally; 2 degrees nasally; 2 degrees up nasally; 2 degrees up; and 2 degrees up temporally.  The total left eye visual field was 16 degrees giving him a total reduced visual field of 484 degrees (Normal 500 degrees visual field less the 16 degrees of visual field seen on examination.  See 38 C.F.R. § 4.76a).  The examiner also opined that the left eye had constriction of 360 degrees leaving only 5 degrees of central visual field.  The visual field in the nonservice-connected right eye was as follows: 74 degrees temporally; 65 degrees down temporally; 55 degrees down; 45 degrees down nasally; 45 degrees nasally; 43 degrees up nasally; 30 degrees up; and 50 degrees up temporally.  The total right eye visual field was 407 degrees giving him a total reduced visual field of 93 degrees (Normal 500 degrees visual field less the 407 degrees of visual field seen on examination.  See 38 C.F.R. § 4.76a).  

At the July 2012 VA examination and addendum, the best corrected visual acuity in the service-connected left eye was light perception only and in the nonservice-connected right eye it was 20/40 or better at near and distant uncorrected and corrected.  Pupils were 4 mm, round, reactive to light, and without defect, bilaterally.  There was no diplopia.  Tonometry examination showed eye pressure of 17 in the left eye and 17 in the right eye.  Slit lamp testing was normal, bilaterally.  Funduscopic examination was normal in the right eye but in the left eye it showed a macular scar.  It was opined that the Veteran's disability did not impact his ability to work. 

As to impairment of the field of vision, Goldmann's visual field testing showed that the visual field in the service-connected left eye was as follows: 0 degrees temporally; 0 degrees down temporally; 0 degrees down; 5 degrees down nasally; 18 degrees nasally; 5 degrees up nasally; 0 degrees up; and 0 degrees up temporally.  The total left eye visual field was 28 degrees giving him a total reduced visual field of 472 degrees (Normal 500 degrees visual field less the 28 degrees of visual field seen on examination.  See 38 C.F.R. § 4.76a).  The visual field in the nonservice-connected right eye was as follows: 74 degrees temporally; 62 degrees down temporally; 58 degrees down; 50 degrees down nasally; 60 degrees nasally; 50 degrees up nasally; 42 degrees up; and 55 degrees up temporally.  The total right eye visual field was 451 degrees giving him a total reduced visual field of 49 degrees (Normal 500 degrees visual field less the 451 degrees of visual field seen on examination.  38 C.F.R. § 4.76a).  

At the October 2012 examination conducted by the Bergman Forretta Eye Center, the best corrected visual acuity in the service-connected left eye was light perception only and in the nonservice-connected right eye it was 20/20.  Pupils were normal.  Extraocular movement was abnormal in the left eye.  Visual field was absent in the left eye.  Tonometry examination showed eye pressure of 17 in the left eye and 17 in the right eye.  The left eye had a macular scar. 

At the October 2012 examination conducted by the Dr. Miller, the best corrected visual acuity in the service-connected left eye was light perception only and in the nonservice-connected right eye it was 20/20.  The corneas were clear and the irides were normal.  The Veteran had eye pressure of 16 in the left eye and 14 in the right eye.  Extraocular movements were normal.  The left eye had a papillary defect. Examination of the left fundus showed a pigmented chorioretinal scar temporal to the fovea and a full thickness macular hole confirmed by Optical Coherence Tomography (OCT) testing but no retinal breaks.  Examination of the right fundus revealed that there were no abnormalities.  

The above examinations are the only medical evidence of record during this part of the appeal period.  See Colvin, supra.

As to an increased rating under old Diagnostic Codes 6061 to 6079, loss of visual acuity, is light perception only in the service-connected left eye and 20/40 at distance in the nonservice-connected right eye.  Therefore, because vision in one eye is not correctable to 20/200 when vision in the other eye is correctable to 20/70, vision in one eye is not correctable to 15/200 when vision in the other eye is correctable to 20/70, vision in one eye is not correctable to 10/200 when vision in the other eye is correctable to 20/50, and vision in one eye is not correctable to 5/200 when vision in the other eye is correctable to 20/50, the Board finds that an increased rating is not warranted.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008).  This is true from August 19, 2008, and therefore the Board finds that it need not consider further staged ratings.  See Hart, supra.

As to an increased rating under old Diagnostic Code 6080, the visual field in the service-connected left eye was 2 degrees and the visual field in the nonservice-connected right eye was 50.875 degrees, at their worst.  However, because the highest disability evaluation available for unilateral impairment of the visual field is 30 percent, the Board finds that an increased rating is not warranted regardless of the fact that the Veteran has almost no vision in the service-connected left eye.  See 38 C.F.R. § 4.84a (2008).  This is true from August 19, 2008, and therefore the Board need not consider further staged ratings.  See Hart, supra.

Similarly, the Board notes that even if the Veteran was service connected for both eyes an increased rating is not warranted under Diagnostic Code 6080 because the concentric contraction of the visual fields were not 30 degrees or less bilaterally.  38 C.F.R. § 4.84a.  This is true from August 19, 2008, and therefore the Board need not consider further staged ratings.  See Hart, supra.

As to an increased rating under new Diagnostic Codes 6061 to 6066 from December 10, 2008, the Veteran's loss of visual acuity, at its worst, is light perception only in the service-connected left eye and 20/40 at distance in the nonservice-connected right eye.  Therefore, because vision in one eye is not correctable to 15/200 when vision in the other eye is correctable to 20/70, because vision in one eye is not correctable to 10/200 when vision in the other eye is correctable to 20/50, because vision in one eye is not correctable to 5/200 when vision in the other eye is correctable to 20/50, because vision in one eye is no more than light perception when vision in the other eye is correctable to 20/50, and because there is not anatomical loss of one eye when vision in the other eye is correctable to 20/40, an increased rating was not warranted.  See 38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2012).  This is true from December 10, 2008, and therefore the Board need not consider further staged ratings.  See Hart, supra.

As to an increased rating under new Diagnostic Code 6080 from December 10, 2008, the visual field in the service-connected left eye is 2 degrees and the visual field in the nonservice-connected right eye is 50.875 degrees, at their worst.  However, because the highest disability evaluation available for unilateral impairment of the visual field is 30 percent, the Board finds that an increased rating is not warranted regardless of the fact that the Veteran has almost no vision in the service connected left eye.  See 38 C.F.R. § 4.79 (2012).  This is true from December 10, 2008, and therefore the Board need not consider further staged ratings.  See Hart, supra.

Similarly, the Board notes that even if the Veteran was service connected for both eyes, an increased rating is not warranted under new Diagnostic Code 6080 from December 10, 2008, because the remaining fields were not 16 to 30 degrees bilaterally; the remaining fields were not 6 to 15 degrees bilaterally, and/or there was not concentric contraction of the visual field of 5 degrees.  38 C.F.R. § 4.79.  This is true from December 10, 2008, and therefore the Board need not consider further staged ratings.  See Hart, supra.

Conclusion

As to the Veteran's claim that his left eye disorder is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Board notes that the rating criteria specifically rates the Veteran based on his primary disability - lost visual acuity.

The Board further observes that, even if the available schedular evaluation for the disability was inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  While the Veteran has complained of problems, there simply is no objective evidence that his left eye disorder, acting alone, has resulted in frequent periods of hospitalization or in marked interference with the Veteran's employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the July 2010, September 2011, and July 2012 VA examiners opined that the disability did not interfere with employment.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2012) is not warranted at any time during the pendency of the appeal.  See Hart, supra.

As to the various lay statements found in the record, while the Veteran is considered competent and credible to report on what he can see and feel and others are competent and credible to report on what they can see, the Board finds more competent the opinions provided by the medical experts at the VA examinations as to the severity of his service-connected left eye disability than these lay claims.  See Davidson, supra; Also see Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

In adjudicating the current appeal for increased ratings, the Board has additionally not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service-connected disability).  However, the Board finds that the holding in Rice is not applicable to the current appeal because the Veteran has never claimed that the above eye disability, acting alone, prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of 
the evidence is against the Veteran's claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for a left eye disorder prior to August 19, 2008, is denied.  

A rating in excess of 30 percent for a left eye disorder from August 19, 2008, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


